UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:November 27, 2007 (Date of earliest event reported) SEQUIAM CORPORATION (Exact Name of Registrant as Specified in Charter) California 333-45678 33-0875030 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 300 Sunport Lane Orlando, Florida 32809 (Address of Principal Executive Offices) (407) 541-0773 (Registrant's telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01.Entry into a Material Definitive Agreement. Effective November 1, 2007, Sequiam Biometrics, Inc., a wholly-owned subsidiary of Sequiam Corporation (“Sequiam”), entered into a one-year Exclusive Product License and Engineering Services Agreement (the “Agreement”) with Tacoma Technology, Inc. (“Tacoma”). The purpose of the agreement is to govern the manufacturing and distribution of Tacoma’s products, including biometric sensor modules. As part of the agreement, Tacoma granted to Sequiam an exclusive, nontransferable, revocable, worldwide, royalty-bearing license to manufacture, use, sell or offer for sale licensed Tacoma products. In addition Tacoma hereby agrees to provide software programming and engineering services to Sequiam. In exchange for consideration within the agreement, Sequiam shall pay to Tacoma $7,500 per month in license fees and a royalty of $0.50 per unit of product manufactured and sold by Sequiam that includes the use of the Tacoma Matching Algorithm and related software. The Agreement may be extended under the same terms and conditions for additional 1-year periods upon 30 days written notice.The Agreement also supersedes and replaces that earlier agreement entered into effective April 10, 2006 The Agreement is furnished as Exhibit 10.1 hereto. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01.Financial Statements and Exhibits. (a)Financial Statements of Business Acquired. Not applicable. (b)Pro Forma Financial Information. Not applicable. (c) Exhibits. 10.1 Product License Agreement and Engineering Services Agreement, effective November 1, 2007, by and between Sequiam Biometrics, Inc. and Tacoma Technology, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEQUIAM CORPORATION Date:December 3, 2007By:/s/ Mark L.Mroczkowski Name:Mark L. Mroczkowski Title:Executive Vice President and Chief Financial Officer
